                                         Case 3:19-cv-03613-WHO Document 117 Filed 04/12/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         JUDITH HOUGH,
                                   7                                                       Case No. 19-cv-03613-WHO
                                                        Plaintiff,
                                   8
                                                 v.                                        ORDER OF DISMISSAL
                                   9
                                         BIG HEART PET BRANDS, INC.,                       Re: Dkt. No. 116
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the Joint Stipulation of Dismissal, IT IS HEREBY ORDERED that all claims

                                  14   by plaintiff Judith Hough against defendant Big Heart Pet Brands, Inc. in this action are dismissed

                                  15   with prejudice. The Clerk shall close the case.

                                  16

                                  17   Dated: April 12, 2021                ______________________________________
                                                                                    WILLIAM H. ORRICK
                                  18                                                United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
